ACCEPTED
                                                                      13-15-00167-CV
                                                      THIRTEENTH COURT OF APPEALS
                                                             CORPUS CHRISTI, TEXAS
                                                                11/13/2015 1:37:40 PM
                                                                     Dorian E. Ramirez
                                                                                CLERK

             No. 13-15-00167-CV


                                           FILED IN
        IN THE COURT OF APPEALS 13th COURT OF APPEALS
                            CORPUS CHRISTI/EDINBURG, TEXAS
 FOR THE THIRTEENTH DISTRICT OF 11/13/2015
                                TEXAS 1:37:40 PM
                                  DORIAN E. RAMIREZ
                                         Clerk
          AT EDINBURG, TEXAS



         HIDALGO COUNTY, TEXAS

                          APPELLANT


                     V.


          DORA HERRERA, ET AL,

                          APPELLEES



Original Appellate Proceeding from the County
 370th District Court - Hidalgo County, Texas


    APPELLEES' AMENDED REPLY BRIEF




             SNIDER LAW FIRM, PLLC


             Wyatt D. Snider
             State Bar No. 24039185
             3535 Calder, Suite 300
             Telephone: (409) 924-9595
             Facsimile: (409) 924-0808
             ATTORNEY FOR APPELLEES